     Case 3:20-cv-01429-BEN-AHG Document 5 Filed 08/04/20 PageID.32 Page 1 of 1


 1                                                                            AUG O4 2020
 2                                                                      CLEr-1K US DISTRICT COURT
                                                                     SOUTHERN DISTRICT OF CALIFORNIA
 3                                                                   GV                        DEPUTY


 4                          UNITED STATES DISTRICT COURT
 5                         SOUTHERN DISTRICT OF CALIFORNIA
 6
 7   MARIA DIGDIGAN,                                   Case No.: 3:20-cv-01429-BEN-AHG
 8                                    Plaintiff,
                                                       ORDER GRANTING UNOPPOSED
 9   v.                                                MOTION TO EXTEND TIME TO
10                                                     FILE ANSWER
     AT&T CORP., a New York corporation;
     IC SYSTEM, Inc., a Minnesota
11                                                     [Doc No. 4]
     corporation; and DOES 1 through 10,
12
                                   Defendants.
13
14         On July 31, 2020, Defendants AT&T Corp. and LC. System, Inc. (collectively
15   "Defendants") filed an unopposed Motion to extend time to answer the initial Complaint.
16   For good cause shown, the unopposed motion is GRANTED. Both LC. System, Inc. and
17   AT&T Corp. each have until August 14, 2020, to file their Answers or otherwise respond
18   to the Complaint. No further continuances will be      anted without just cause.
19         IT IS SO ORDERED.
20   DATED: August3-, 2020
21
                                                   U ited States District Judge
22
23
24
25
26
27
28

                                                   I
                                                                               3:20-cv-01429-BEN-AHG
